UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 (Amendment No.3) Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 Earthstone Energy, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Earthstone Energy, Inc. 633 Seventeenth Street, Suite2320 Denver, Colorado 80202-3619 , 2014 Dear Earthstone Energy Stockholders: Earthstone Energy, Inc. (“Earthstone”) has signed an exchange agreement with Oak Valley Resources, LLC (“Oak Valley”) providing for the acquisition by Earthstone of the equity interests in Oak Valley’s three wholly owned Texas limited liability companies, Oak Valley Operating, LLC, EF Non-Op, LLC, and Sabine River Energy, LLC (the “Oak Valley Subsidiaries”) in exchange for approximately 9.12 million shares of common stock of Earthstone (the “exchange”). This proposed transaction, if consummated, will result in a change of control of Earthstone, as the Earthstone board of directors and executive officers will consist mostly of persons who are affiliated with Oak Valley. At the conclusion of the Oak Valley exchange, the existing stockholders of Earthstone will own 16% of its common stock and Oak Valley will own 84%. The exchange agreement contains various provisions requiring the parties to take additional actions in connection with completing the exchange, including additional capital contributions to be made by Oak Valley to the Oak Valley Subsidiaries of $107,020,000, subject to adjustment as provided in the exchange agreement. Following the execution of the exchange agreement, Oak Valley brought a proposed acquisition to Earthstone that would increase the combined company’s interest in Oak Valley’s principal operated properties located in Fayette and Gonzales Counties in Texas from a 30% undivided ownership interest to a 50% undivided ownership interest (the “Flatonia contribution”). After consideration and approval by the Earthstone board of directors, a contribution agreement relating to the Flatonia contribution was entered into on October16, 2014. The consideration for the Flatonia contribution, which is subject to Earthstone stockholder approval and conditioned on the closing of the exchange, is the issuance of 21.4% of the outstanding shares of Earthstone common stock after giving effect to the exchange and the Flatonia contribution ( 2,957,291 shares, based on the current number of outstanding shares of Earthstone common stock). After giving effect to the two transactions, the existing stockholders of Earthstone will own 12.6%, Oak Valley will own 66.0%, and Flatonia Energy LLC, the contributing party in the Flatonia contribution (“Flatonia”), will own 21.4%, respectively, of Earthstone. Earthstone believes these acquisitions are beneficial to its stockholders. Each of the exchange agreement and the Flatonia contribution is subject to a separate vote of Earthstone stockholders, but the Flatonia contribution may not proceed, even if approved by stockholders, unless the exchange agreement is approved. In order to complete the transactions contemplated by the exchange agreement and the Flatonia contribution, the Earthstone stockholders must approve (i) the issuance of the shares of common stock described above, (ii) an amendment to the Earthstone certificate of incorporation to increase its authorized capital stock to 100million shares of common stock and 20million shares of preferred stock, and (iii) a new Earthstone 2014 Long-Term Incentive Plan (the “2014 Plan”) providing for the issuance of up to 750,000 shares of Earthstone common stock. Earthstone stockholders will also be asked to approve, by a non-binding advisory vote, the Employee Severance Compensation Plan, which provides that under certain circumstances one of Earthstone’s named executive officers may be entitled to receive compensation in connection with the exchange. You will be asked to vote on these matters at a special meeting of Earthstone stockholders to be held on , 2014, at a.m. Denver Time, at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, Colorado 80202. This letter and the included proxy statement are being furnished to you in connection with the solicitation of proxies by the Earthstone Board of Directors. Only stockholders who hold Earthstone shares at the close of business on , 2014, the record date for the special meeting, are entitled to vote at the special meeting. Attached to this letter is an important document, a proxy statement, containing detailed information about Earthstone, Oak Valley, the proposed exchange, the Flatonia contribution and other transactions contemplated by the exchange agreement and the Flatonia contribution. Earthstone urges you to read this document carefully and in its entirety. Earthstone’s Board of Directors unanimously recommends that you vote (1)FOR the issuance of the Earthstone shares in the exchange, (2) FOR the issuance of the Earthstone shares in the Flatonia contribution, (3) FOR the amendment to the Earthstone certificate of incorporation to increase its authorized capital stock, (4)FOR the approval and adoption of the 2014 Plan, and (5)FOR the non-binding advisory proposal to approve the Employee Severance Compensation Plan, which provides that under certain circumstances one of Earthstone’s named executive officers may be entitled to receive compensation in connection with the exchange. If the exchange is not completed for any reason, including for lack of requisite stockholder approval, Earthstone will not implement the Flatonia contribution, the proposal to adopt the 2014 Plan or the proposal to amend its certificate of incorporation to increase its authorized capital stock. Your vote is very important. Whether or not you plan to attend the special meeting, please take the time to complete, sign, date and return the enclosed proxy card. If you hold your shares in “street name,” you should instruct your broker how to vote in accordance with your voting instruction card. Please review the proxy statement carefully. In particular, please carefully consider the matters discussed under “Risk Factors” beginning on page29 of the proxy statement. You can also obtain other information about Earthstone from documents it has filed with the Securities and Exchange Commission. Sincerely, EARTHSTONE ENERGY, INC. /s/ Ray Singleton RAY SINGLETON, President and Chief Executive Officer Earthstone Energy, Inc. 633 Seventeenth Street, Suite 2320 Denver, Colorado 80202-3619 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To be held on , 2014 To the Stockholders of Earthstone Energy, Inc.: We will hold a special meeting of the stockholders of Earthstone Energy, Inc. (“Earthstone”), a Delaware corporation, on , , 2014, at a.m. Denver Time, at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, Colorado 80202 for the following purposes: 1. To approve the issuance of up to 9,124,452 shares of Earthstone common stock pursuant to the exchange agreement dated as of May 15, 2014, between Earthstone and Oak Valley Resources, LLC, a Delaware limited liability company (“Oak Valley”). Under the exchange agreement, Earthstone will acquire Oak Valley’s membership interests in its three wholly owned Texas limited liability companies, Oak Valley Operating, LLC, EF Non-Op, LLC, and Sabine River Energy, LLC (collectively, the “Oak Valley Subsidiaries” and each an “Oak Valley Subsidiary”), in exchange for up to 9,124,452 shares of Earthstone common stock. At the conclusion of the transactions contemplated by the exchange agreement, the Oak Valley Subsidiaries will be wholly owned subsidiaries of Earthstone; 2. To approve the issuance of up to 2,957,291 shares of Earthstone common stock pursuant to the contribution agreement dated October 16, 2014 among Flatonia Energy, LLC, Parallel Resource Partners, LLC, Sabine River Energy, LLC, Oak Valley Operating LLC, Oak Valley and Earthstone (the “contribution agreement”). Under the contribution agreement, one of the Oak Valley Subsidiaries will acquire a 20% undivided ownership interest in certain oil and gas properties (the “Flatonia Contribution Properties”) located in Fayette and Gonzales Counties, Texas (the “Flatonia contribution”). The Flatonia contribution cannot be completed if the exchange agreement is not approved. 3. To approve an amendment to Earthstone’s certificate of incorporation increasing the total shares of stock from 7,000,000 shares, consisting of 6,400,000 shares of common stock, $0.001 par value per share, and 600,000 shares of preferred stock, $0.001 par value per share, to 120,000,000 shares of stock, consisting of 100,000,000 shares of common stock, $0.001 par value per share, and 20,000,000 shares of preferred stock, $0.001 par value per share; 4. To approve and adopt the Earthstone 2014 Long-Term Incentive Plan, which will, among other things, provide for the issuance of up to 750,000 shares of common stock under the plan to officers, directors and employees of the combined company following the exchange; 5. To approve, by a non-binding advisory vote, the Employee Severance Compensation Plan, which provides that under certain circumstances one of Earthstone’s named executive officers may be entitled to receive compensation in connection with the exchange; and 6. To transact any other business as may properly come before the special meeting or any adjournments or postponements of the special meeting. Only holders of record of Earthstone common stock at the close of business on , 2014, the record date for the special meeting, are entitled to notice of and to vote at the special meeting or any adjournment or postponement of the special meeting. The proposed transactions contemplated by the exchange agreement and the contribution agreement cannot be completed unless Earthstone stockholders approve (i)the issuance of shares of Earthstone common stock pursuant to each of the exchange agreement and the contribution agreement, (ii)the amendment of the certificate of incorporation of Earthstone to increase its authorized shares of capital stock and (iii)the Earthstone 2014 Long-Term Incentive Plan. Proposals 1, 2, 4 and 5, and Item 6 (if brought before the meeting), will require the approval of a majority of the shares represented at the special meeting in person or by proxy, assuming that a quorum is present, and Proposal 3 will require the approval of a majority of the outstanding shares of common stock. If the exchange is not completed for any reason, including for lack of requisite stockholder approval, Earthstone will not implement the Flatonia contribution, the proposal to adopt the Earthstone 2014 Long-Term Incentive Plan or the proposal to amend the certificate of incorporation to increase its authorized capital stock. The Board of Directors of Earthstone unanimously recommends that you vote (1) “FOR” the proposal to approve the issuance of shares of Earthstone common stock pursuant to the exchange agreement, (2) “FOR” the proposal to approve the issuance of shares of Earthstone common stock pursuant to the contribution agreement, (3) “FOR” the proposal to amend the certificate of incorporation to increase the authorized number of shares of stock that Earthstone can issue, (4) “FOR” the proposal to approve and adopt the Earthstone 2014 Long-Term Incentive Plan, and (5) “FOR” the non-binding advisory proposal to approve the Employee Severance Compensation Plan, which provides that under certain circumstances one of Earthstone’s named executive officers may be entitled to receive compensation in connection with the exchange. To ensure your representation at the special meeting, please complete and promptly mail your proxy card in the return envelope enclosed, or authorize the individuals named on your proxy card to vote your shares by calling the toll-free telephone number, by faxing the completed proxy card or by using the Internet as described in the instructions included with your proxy card or voting instruction card. This will not prevent you from voting in person, but will help to secure a quorum for the special meeting and avoid added solicitation costs. If your shares are held in “street name” by your broker or other nominee, only that holder can vote your shares, and the vote cannot be cast unless you provide instructions to your broker. You should follow the directions provided by your broker regarding how to instruct your broker to vote your shares. Your proxy may be revoked at any time before it is voted. Please review the proxy statement accompanying this notice for more complete information regarding the exchange, the Flatonia contribution and the special meeting. By Order of the Board of Directors, /s/Ray Singleton RAY SINGLETON, Corporate Secretary , 2014 Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of the exchange, the exchange agreement, the Flatonia contribution or the contribution agreement, or passed upon the fairness or merits of the exchange, the exchange agreement, the Flatonia contribution or the contribution agreement, or upon the accuracy or adequacy of the information contained in this proxy statement. Any representation to the contrary is a criminal offense. YOUR VOTE IS IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING, PLEASE VOTE ALL PROXIES YOU RECEIVE. STOCKHOLDERS OF RECORD CAN VOTE ANY ONE OF FOUR WAYS: ● BY TELEPHONE: CALL THE TOLL-FREE NUMBER ON YOUR PROXY CARD TO VOTE BY PHONE; ● VIA INTERNET: VISIT THE WEBSITE ON YOUR PROXY CARD TO VOTE VIA THE INTERNET; ● BY MAIL: MARK, SIGN, DATE AND MAIL YOUR PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE; OR ● BY FAX: MARK, SIGN, DATE AND FAX YOUR PROXY CARD TO THE FAX NUMBER ON YOUR PROXY CARD. THE METHOD BY WHICH YOU DECIDE TO VOTE WILL NOT LIMIT YOUR RIGHT TO VOTE AT THE SPECIAL MEETING. IF YOU LATER DECIDE TO ATTEND THE SPECIAL MEETING IN PERSON, YOU MAY VOTE YOUR SHARES EVEN IF YOU HAVE PREVIOUSLY SUBMITTED A PROXY. IF YOU HOLD YOUR SHARES THROUGH A BANK, BROKER OR OTHER HOLDER OF RECORD, YOU MUST OBTAIN A PROXY, EXECUTED IN YOUR FAVOR, FROM THE HOLDER OF RECORD TO BE ABLE TO VOTE AT THE MEETING. YOU MAY BE ABLE TO VOTE VIA THE INTERNET OR BY TELEPHONE IN ACCORDANCE WITH THE INSTRUCTIONS THE HOLDER OF RECORD PROVIDES. QUESTIONS AND ANSWERS ABOUT VOTING PROCEDURES AND THE EARTHSTONE SPECIAL MEETING 1 SUMMARY 7 POST-EXCHANGE BUSINESS STRATEGY 16 POST-EXCHANGE AND CONTRIBUTION PROPERTY MAP 18 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF EARTHSTONE 18 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF OAK VALLEY 19 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF THE FLATONIA CONTRIBUTION PROPERTIES 21 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 21 SUMMARY HISTORICAL AND PRO FORMA RESERVE AND PRODUCTION DATA 23 COMPARATIVE PER SHARE INFORMATION 24 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 26 RISK FACTORS 29 Risk Factors Relating to the Exchange and the Flatonia Contribution 29 Risk Factors Associated with the Combined Company 32 Risk Factors Associated with the Oil and Gas Business 33 MARKET PRICE AND DIVIDEND INFORMATION 45 Market Price Data and Dividend Information 45 Recent Share Prices 45 Number of Stockholders 45 Dividends 46 Transfer Agent and Registrar 46 THE EARTHSTONE SPECIAL MEETING 47 Date, Time and Place 47 Purpose; Other Matters 47 Recommendation of the Earthstone Board 47 Record Date, Outstanding Shares and Voting Rights 48 Quorum and Vote Required; Abstentions and Broker Non-Votes 48 Voting by Earthstone Directors and Executive Officers 49 Adjournment and Postponement 49 Voting of Proxies 49 No Exchange of Certificates 51 Assistance 51 PROPOSAL 1 – APPROVAL OF THE ISSUANCE OF SHARES OF COMMON STOCK IN THE EXCHANGE 52 THE EXCHANGE 52 Background of the Exchange 52 Recommendation of the Earthstone Board and Reasons for the Exchange 64 Opinion of Earthstone’s Financial Advisor 67 Accounting Treatment 80 Listing of Earthstone Common Stock 81 No Dissenters’ or Appraisal Rights 81 Interests of Earthstone Executive Officers and Directors in the Exchange 81 Interests of Oak Valley Executive Officers and Directors in the Exchange 82 Compensation of Non-Management Directors After the Exchange 82 THE EXCHANGE AGREEMENT 83 The Exchange 83 Completion and Effectiveness of the Exchange 83 Representations and Warranties 83 Conduct of Parties Pending Closing 84 Additional Agreements 86 Termination Fee 87 Covenants 87 Conditions to Closing 88 Termination of the Exchange Agreement 88 Voting Agreement 89 Registration Rights Agreement 89 Finder’s Fee 90 Officers of the Combined Company 90 Proposed Non-Management Directors of the Combined Company 91 U.S. FEDERAL INCOME TAX CONSEQUENCES 93 INFORMATION CONCERNING THE EARTHSTONE BOARD OF DIRECTORS 93 Independence of Directors 93 Committees of the Board 94 Certain Relationships and Related Transactions 95 Legal Proceedings 95 INFORMATION ABOUT OAK VALLEY 95 General 95 Business Strategy 96 Oil and Gas Reserves 97 Preparation of Reserve Estimates 99 Net Oil and Gas Production, Average Price and Average Production Cost Gross and Net Productive Wells Gross and Net Developed and Undeveloped Acres Exploratory Wells and Development Wells Present Activities Supply Contracts or Agreements Employees Office Leases Legal Proceedings Executive Officers of Oak Valley MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF OAK VALLEY Critical Accounting Policies Results of Operations – Six Months Ended June 30, 2014 as Compared to Six Months Ended June 30, 2013 Sales and Other Operating Revenues Production Costs Results of Operations – Comparison of Twelve Months Ended December 31, 2013, 2012, and 2011 Sales and Other Operating Revenues Production Costs Liquidity and Capital Resources Hedging Activities Commitments and Contingencies Off-Balance Sheet Arrangements Quantitative and Qualitative Disclosures About Market Risk of Oak Valley OAK VALLEY EXECUTIVE COMPENSATION Compensation Discussion and Analysis Philosophy and Objectives of Oak Valley’s Executive Compensation Program Executive Compensation Summary Compensation Table BUSINESS OF EARTHSTONE Description of Business Overview Ongoing Activities Reserves Contemplated Activities Segment Information and Major Customers Competition Employees Regulations Producing Properties: Location and Impact Production Reserves Oiland Gas Production and Sales Prices Drilling Activities Leasehold Acreage Office Lease Legal Proceedings SELECTED FINANCIAL INFORMATION OF EARTHSTONE MANAGEMENT’S DISCUSSION AND ANALYSISOF FINANCIAL CONDITION AND RESULTS OF PERATIONSOF EARTHSTONE Overview Liquidity and Capital Resources Capital Expenditures Divestitures/Abandonments Impact of Inflation and Pricing Other Commitments Results of Operations Recent Accounting Pronouncements Off-Balance Sheet Arrangements PROPOSAL 2 – APPROVAL OF THE ISSUANCE OF SHARES OF COMMON STOCK IN THE FLATONIA CONTRIBUTION THE FLATONIA CONTRIBUTION Background of the Flatonia Contribution Recommendation of the Earthstone Board and Reasons for the Flatonia Contribution Oak Valley Financial Analysis of the Flatonia Contribution Accounting Treatment Listing of Earthstone Common Stock No Dissenters’ or Appraisal Rights Interests of Earthstone and Oak Valley Executive Officers and Directors and Others in the Contribution Agreement THE CONTRIBUTION AGREEMENT The Flatonia Contribution Completion and Effectiveness of the Flatonia Contribution Representations and Warranties Conduct of Flatonia Pending Closing Covenants Conditions to Completion of the Flatonia Contribution Closing and Post-Closing Cash Settlement Termination of the Contribution Agreement Effect of Termination Joint Operating Agreement Voting Agreement Registration Rights Agreement Management Participation Rights of Flatonia and Information About Flatonia Director Nominee U.S. FEDERAL INCOME TAX CONSEQUENCES INFORMATION ABOUT THE FLATONIA CONTRIBUTION PROPERTIES General Net Oil and Gas Production, Average Price and Average Production Cost Gross and Net Productive Wells Gross and Net Developed and Undeveloped Acres Exploratory Wells and Development Wells Present Activities MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Results of Operations – Six Months Ended June 30, 2014 as Compared to Six Months Ended June 30, 2013 Sales and Operating Revenues Direct Operating Expenses Results of Operations – Comparison of Twelve Months Ended December 31, 2013 and 2012 Sales and Operating Revenues Direct Operating Expenses PROPOSAL 3– AMENDMENT TO THE CERTIFICATE OF INCORPORATION Purpose and Effect of Amendment to Certificate of Incorporation No Exchange of Certificates Vote Required PROPOSAL 4– APPROVAL AND ADOPTION OF THE EARTHSTONE 2014 LONG-TERM INCENTIVE PLAN Reasons for and Explanation of Proposal Summary of Principal Terms of the 2014 Plan Current Plan and Outstanding Options Votes Required PROPOSAL 5 –ADVISORY VOTE REGARDING EMPLOYEE SEVERANCE COMPENSATION PLAN The Non-Binding Advisory Proposal Potential Payments upon Termination or Change of Control/Golden Parachute Compensation Vote Required for Approval and Board Recommendation EARTHSTONE’S EXECUTIVE COMPENSATION AND OTHER TRANSACTIONS Executive Compensation Employment Contracts and Termination of Employment Arrangements SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT OF EARTHSTONE PRO FORMA BENEFICIAL OWNERSHIP UPON COMPLETION OF THE EXCHANGE AND THE FLATONIA CONTRIBUTION DESCRIPTION OF SECURITIES OF EARTHSTONE Common Stock Preferred Stock SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE FUTURE STOCKHOLDER PROPOSALS OTHER BUSINESS WHERE YOU CAN FIND MORE INFORMATION GLOSSARY OF OIL AND GAS TERMS UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION OF EARTHSTONE ENERGY, INC. F-1 FINANCIAL STATEMENTS OF OAK VALLEY RESOURCES, LLC G-1 Audited Financial Statements of Oak Valley Resources, LLC as of and for the Years Ended December 31, 2013, 2012 and 2011 G-1 Unaudited Financial Statements of Oak Valley Resources, LLC as of and for the Six Months Ended June 30, 2014 and 2013 G-39 Statements of Revenues and Direct Operating Expenses of the Oak Valley Resources, LLC Acquisition Properties for the Years Ended December 31, 2012 and 2011 (Audited) and for the Six Months Ended June 30, 2013 and 2012 (Unaudited) G-61 FINANCIAL STATEMENTS OF EARTHSTONE ENERGY, INC. H-1 Audited Financial Statements of Earthstone Energy, Inc. as of and for the Years Ended March31, 2014 and 2013 H-1 Unaudited Financial Statements of Earthstone Energy, Inc. as of and for the Three Months Ended June30, 2014 and 2013 H-21 FINANCIAL STATEMENTS OF THE FLATONIA CONTRIBUTION PROPERTIES I-1 Statements of Revenues and Direct Operating Expenses of the 2014 Eagle Ford Acquisition Properties for the Years Ended December 31, 2013 and 2012 (Audited) and for the Six Months Ended June 30, 2014 and 2013 (Unaudited) I-1 Annexes Annex A.
